Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 
1. A computer-implemented method for generating personalized recommendations comprising:
storing, at a distributed computing device, user preference data representing preferences of a user with respect to a portion of a set of items; calculating, by the distributed computing device, sampled user preference data by randomly sampling the user preference data; iteratively executing, by the distributed computing device, in conjunction with a plurality of additional distributed computing devices connected to the distributed computing device by a network, a process to determine  consensus result for the sampled user preference data, the consensus result based on the sampled user 
providing, by the distributed computing device, the recommendation of the item to the user.

1. A computer-implemented method for generating personalized recommendations comprising: 
storing, at a distributed computing device, user preference data representing preferences of a user with respect to a portion of a set of items; calculating, by the distributed computing device, sampled user preference data by randomly sampling the user preference data; iteratively executing, by the distributed computing device, in conjunction with a plurality of additional distributed computing devices connected to the distributed computing device by a network, a process to determine a consensus result for the sampled user preference data, the consensus 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,878,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims filed in the instant application are merely a broader recitation of the independent claims of the Patented parent application. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos 62700153, 62619715, 62619719, 62662059, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this case the prior references do not have any reference to providing recommendations. For the purpose of this office action the priority date will be the filling date of the provisional application 62/727355, which is 9/5/2018.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all 
	The present invention is directed to a method and computer readable storage medium for establishing a consensus recommendation across a plurality of distributed computing devices providing a recommendation based on an established model. The cited art of record does not fairly teach the independent claims as a whole and are therefore found to be allowable. For instance, the cited art does not fairly disclose, “storing, at a distributed computing device, user preference data representing preferences of a user with respect to a portion of a set of items; sampling the user preference data; determining a consensus result for the sampled user preference data, the consensus result based on the sampled user preference data calculated by the distributed computing device and additional sampled user preference data calculated by a plurality of additional distributed computing devices connected to the distributed computing device by a network, the additional sampled user preference data based on
preferences of a plurality of additional users; determining, by the distributed computing device, a recommendation model based on the consensus result for the sampled user preference data, the recommendation model reflecting the preferences of the user and the plurality of additional users; and providing, by the distributed computing device, the recommendation of an item of the set of items to the user, the item identified based on the recommendation model”.
	
Discussion of most relevant art:

US Patents and PG-PUB
	(i) US PGPUB 20190163985 to Wang et al. teaches “A method includes: deploying a frontend system (FIES); activating input streams from on-site cameras located at a current deployment location of the FIES; in accordance with the respective input stream of a first camera, registering an inspection event of a user in association with a first sample product on display; detecting a close-proximity interaction between the user and the FIES; automatically generating a first product recommendation, including: if the inspection event meets enhanced inspection criteria, which are met when a second inspection event of the first user exists in previously stored inspection events associated with the respective first sample product, automatically adding a product-specific description of the first sample product in the first product recommendation; and otherwise, forgoing including the product-specific description of the first sample product in the first product recommendation; and providing, through the frontend information exchange system, the first product recommendation to the first user” (abstract). Wang, however, fails to render the application's above-mentioned limitations obvious.

(ii) US PGPUB to Van Dusen et al teaches “ providing ttx-based categorization services and a categorized commonplace of shared information. Currency of the contents is improved by a process called conjuring/concretizing wherein users' thoughts are rapidly infused into the Map. As a new idea is sought, a goal is created for a search. After the goal idea is found, a ttx is concretized and categorized. The needs met by 



Non-Patent Literature
(iii) Huang teaches , “The aggregation of individuals’ preferences into a consensus ranking is a decision support problem which has been widely used in various applications, such as decision support systems, voting systems, and recommendation systems. Especially when applying recommendation systems in business, customers task for more suggestions about purchasing products or services because the tremendous amount of information available can be overwhelming. Therefore, we have to gather more preferences from recommenders and aggregate them to gain consensuses. For an example of preference ranking, C > A P D P B indicates C is favorable to A, A is somewhat favorable but not fully favorable to D, and ultimately D is somewhat favorable but not fully favorable to B, where > and P are comparators, and A, B, C, and D are items. This shows the ranking relationship between items. However, no studies, to the best of our knowledge, have ever developed a recommendation system to suggest a temporal relationship between items. That is, ‘‘item A could occur during the duration of item B’’ or ‘‘item C could occur before item D’’. This type of 
The claims would be allowable should the Double Patenting rejection be overcome.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625